Case 1:20-cv-24649-KMW Document 5 Entered on FLSD Docket 12/07/2020 Page 1 of 21




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO.: 1:20-cv-24649-KMW

  ELIE NEHME,

         Plaintiff,

  vs.

  FLORIDA INTERNATIONAL UNIVERSITY
  BOARD OF TRUSTEES,

        Defendant.
  ____________________________________/

   DEFENDANT FLORIDA INTERNATIONAL UNIVERSITY BOARD OF TRUSTEES’
   MOTION TO DISMISS COMPLAINT AND INCORPORATED MEMORANDUM OF
                                LAW

         The Defendant, FLORIDA INTERNATIONAL UNIVERSITY BOARD OF TRUSTEES

  (“FIU” or “University”), by and through undersigned counsel, pursuant to the Federal Rules of

  Civil Procedure and Southern District of Florida Local Rules, hereby files this Motion to Dismiss

  Plaintiff’s Complaint and Incorporated Memorandum of Law, and states:

  1.     This is a purported disability discrimination action arising from Plaintiff being

  involuntarily dismissed from FIU’s Herbert Wertheim College of Medicine (“HWCOM”)

  following his failure to pass the Psychiatry Subject Shelf Exam. Plaintiff brings this action

  pursuant to the Americans with Disabilities Act (“ADA”) or Rehabilitation Act (“RA”). FIU has

  six counts against it under various theories of liability found in the ADA and RA: Counts I and II

  for failure to accommodate; Counts III and IV disparate treatment predicated on a wrongful

  dismissal; Counts V and VI are based upon retaliation. The Complaint is substantively deficient

  as a matter of law and must be dismissed.
Case 1:20-cv-24649-KMW Document 5 Entered on FLSD Docket 12/07/2020 Page 2 of 21




  2.     Plaintiff’s disparate treatment and failure to accommodate claims fail in Counts I-IV

  because a prima facie case of discrimination cannot be made. Silberman v. Miami Dade Transit,

  927 F.3d 1123, 1134 (11th Cir. 2019). In general, a plaintiff seeking recovery for violation of

  either statute must allege that (1) he is a qualified individual with a disability; (2) he was denied

  benefits of or excluded from participation in a public service, program, or activity, or was

  otherwise discriminated against; and (3) the denial, exclusion, and/or other discrimination was on

  the basis of his disability. Silberman v. Miami Dade Transit, 927 F.3d 1123, 1134 (11th Cir.

  2019) (citing Bircoll v. Miami-Dade County, 480 F.3d 1072, 1083 (11th Cir. 2007)). The claims

  for disparate treatment in Counts III and IV fail on the account that Plaintiff has not sufficiently

  pled he is otherwise qualified or that he was discriminated against because of his disability, and

  he failed to reference any adequate comparators. As it is clear that Plaintiff was incapable of

  meeting the academic and technical standards required to participate and succeed in HWCOM, it

  cannot be said that Plaintiff is “otherwise qualified.” Zainulabeddin, 749 Fed. Appx. at 781.

  Moreover, the Exhibits demonstrate that Plaintiff was dismissed because of his pattern of poor

  academic performance and not because of his disability.

  3.     In the same vein, Counts I and II similarly fail because the alleged accommodations

  requested were not pled with specificity, but also Plaintiff was provided with reasonable

  accommodations. The Complaint presents two purported accommodations that Plaintiff claims

  FIU failed to provide: (a) a minimal distraction testing room without windows and free from any

  outside noise and distractions; and (b) extra time for “readiness assignments” or in-class pop

  quizzes. There is no case to support that either of these requests or accommodations would

  be considered “reasonable” and University reasonably accommodated Plaintiff’s disability.

  Forbes v, St. Thomas University, Inc., 456 Fed. Appx. 809 (11th Cir. 2012). Absent from the
Case 1:20-cv-24649-KMW Document 5 Entered on FLSD Docket 12/07/2020 Page 3 of 21




  Complaint is any explanation how the requested “accommodations” would allow Plaintiff to

  meet the essential requirements of the medical school program at FIU and therefore Plaintiff’s

  failure to accommodate claims do not state a cause of action under the ADA or RA.

  Zainulabeddin, 749 Fed. Appx. at 781-82.

  4.     Counts V and VI fail to state a cause of action because the allegations lack the

  requisite causal and connection and failure of a “but-for” causation pled for a valid

  retaliation claim. Frazier-White v. Gee, 818 F.3d 1249, 1258 (11th Cir. 2016) citing Univ. of

  Tex. SW Med. Ctr. v. Nassar, 570 U.S. 338, 360 (2013). To state a claim for retaliation, a

  plaintiff must show: (1) that he engaged in statutorily protected activity; (2) that he suffered an

  adverse action; and (3) a causal link between the protected activity and the adverse action.

  Satchel v. Sch. Bd., 251 Fed. App’x. 626, 629 (11th Cir. 2004). The alleged protected activity is

  Plaintiff’s internal disability discrimination complaint filed after the Dean affirmed the

  MSEPC’s decision to dismiss Plaintiff. Devoid from the Complaint is any allegation that the

  Plaintiff would not have been dismissed “but-for” his complaint to the IDEA. Furthermore,

  Plaintiff fails to satisfy the causation element of retaliation because no adverse action took place

  after the alleged protected activity, and the University’s decision to affirm withdrawal did not

  subject him to any change in status that constitutes an adverse action. See Johnson v. Booker T.

  Washington Broadcasting Service, Inc., 234 F.3d 501, 507 (11th Cir. 2000). As a matter of law,

  this is insufficient to state a retaliation claim. McCullough v. Board of Regents of the University

  System of Georgia, 623 Fed. Appx. 980 (11th Cir. 2015).

  5.     Absent from the Complaint is any allegation demonstrating that Plaintiff’s alleged

  disability was the sole reason for in order to state a valid claim under the RA in Counts II, IV,

  and VI. See J.A.M. v. Nova Se. Univ., Inc., 646 Fed. Appx. 921, 926 (11th Cir. 2016);
Case 1:20-cv-24649-KMW Document 5 Entered on FLSD Docket 12/07/2020 Page 4 of 21




  Zainulabeddin v. Univ. of South Florida Bd. Of Trustees, 749 Fed. Appx. 776, 781 (11th

  Cir. 2018). The face of the Complaint not only fails to allege that Plaintiff’s disability is the sole

  reason for FIU’s denial, but reviewing the Complaint as a whole does not even suggest that his

  alleged disability is the only reason for dismissal in light of his retaliation claims.

  6.      As the Supreme Court has instructed, when reviewing the substance of academic

  decisions, courts “should show great respect for the faculty's professional judgment.” Regents of

  Univ. of Michigan v. Ewing, 474 U.S. 214, 225 (1985); See also J.A.M. v. Nova Se. Univ., Inc.,

  646 Fed. Appx. 921, 925 (11th Cir. 2016). It is equally clear that: “[u]niversity faculties must

  have the widest range of discretion in making judgments as to the academic performance of

  students....” Id. at 225 n. 11. Decisions based on poor academic performance require “an expert

  evaluation of cumulative information and is not readily adapted to the procedural tools of judicial

  or administrative decision-making” Board of Curators of Univ. of Mo. v. Horowitz, 435 U.S. 78,

  90 (1978) (noting that “Courts are particularly ill-equipped to evaluate academic performance”).

  This deference must be applied to meet the pleading requirements under the Federal Rules of

  Civil Procedure and to state a valid cause of action under ADA and RA.

  7.      Finally, any claim for relief seeking damages under the RA and ADA require

  intentional discrimination or deliberate indifference. See Badillo v. Thorpe, 158 Fed. Appx. 208,

  214 (11th Cir. 2005); Liese v. Indian River County Hosp. Dist., 701 F.3d 334, 342 (11th Cir.

  2012). The Complaint fails to sufficiently allege this requirement. Additionally, such a finding

  cannot be made based on the circumstances presented related to the University’s lack of

  deliberate indifference. Dismissal is appropriate.
Case 1:20-cv-24649-KMW Document 5 Entered on FLSD Docket 12/07/2020 Page 5 of 21




                                       MEMORANDUM OF LAW

                                            Dismissal Standard

          Under the Federal Rules of Civil Procedure, a complaint must contain “a short and plain

  statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This

  statement requires “more than labels and conclusions, and a formulaic recitation of the elements

  of a cause of action will not do.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). A

  defendant may move to dismiss a complaint for “failure to state a claim on which relief can be

  granted.” Fed. R. Civ. P. 12(b)(6). To survive a defendant’s motion to dismiss under Rule

  12(b)(6), a plaintiff’s complaint must contain enough factual allegations to “raise a right to relief

  above the speculative level.” Twombly, 550 U.S. at 570. The facts found in the complaint must

  “state a claim to relief that is plausible on its face.” Id.

          This pleading standard “demands more than an unadorned, the defendant-unlawfully-

  harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The Supreme Court’s

  holding in Ashcroft v. Iqbal requires the trial courts to “identify allegations of the complaint that

  because of their conclusory nature are not entitled to the assumption of truth.” Spence-Jones v.

  Rundle, 991 F. Supp. 2d 1221, 1238 (S.D. Fla. 2013) (citing Ashcroft, 556 U.S. 662). Allegations

  “full of self-serving hyperbole, personal attacks, and formulaic, implausible conclusions” must

  be disregarded. Spence-Jones v. Rundle, 991 F. Supp. 2d 1221, 1224 (S.D. Fla. 2013). “Factual

  allegations must be enough to raise a right of relief above the speculative level.” Watts v. Fla.

  Int’l Univ., 495 F.3d 1289, 1295 (11th Cir. 2007) (quoting Twombly, 550 U.S. at 545).

  I.      DISPARATE TREATMENT CLAIMS UNDER ADA AND RA CANNOT BE
          ESTABLISHED.

          In general, a plaintiff seeking recovery for violation of either statute must allege that (1)

  he is a qualified individual with a disability; (2) he was denied benefits of or excluded from
Case 1:20-cv-24649-KMW Document 5 Entered on FLSD Docket 12/07/2020 Page 6 of 21




  participation in a public service, program, or activity, or was otherwise discriminated against;

  and (3) the denial, exclusion, and/or other discrimination was on the basis of his disability.

  Silberman v. Miami Dade Transit, 927 F.3d 1123, 1134 (11th Cir. 2019) (citing Bircoll v. Miami-

  Dade County, 480 F.3d 1072, 1083 (11th Cir. 2007)). The claims for disparate treatment in

  Counts III and IV fail on the account that Plaintiff has not sufficiently pled he is otherwise

  qualified or that he was discriminated against because of his disability, and he failed to reference

  any adequate comparators.

         A.      Plaintiff is not an Otherwise Qualified Individual.

         The claims in Count III and IV fail on the threshold element that the Plaintiff is otherwise

  qualified for the benefit in question and is not specifically pled. An individual is “otherwise

  qualified” for the benefit in question only if he is “able to meet all of a program's requirements in

  spite of his handicap.” Southeastern Community College v. Davis, 442 U.S. 397, 406 (1979).

  Notwithstanding Plaintiff's conclusory allegations that he would have passed the Psychiatry

  Subject Shelf exam had he been given a distraction-free room and thus not been involuntarily

  withdrawn, the Complaint, taken as a whole, fails to plausibly to allege that the Plaintiff was an

  “otherwise qualified” individual. See Complaint at ¶¶ 27, 39, 42. To the contrary, the Complaint

  shows rather plausibly that the Plaintiff does not satisfy the “otherwise qualified” element of a

  cognizable claim under either statute.

         On February 17, 2020, Plaintiff took and failed the Psychiatry Subject shelf exam, the

  final exam required to successfully complete his Psychiatric Clerkship. 1 See Complaint at ¶ 11.

  He was permitted to retake the exam on March 3, 2020. See Complaint at ¶¶ 11, 12. Plaintiff was

  provided with the accommodation of a minimal distraction room, albeit not a distraction-free

  1
   Plaintiff does not allege that the University failed to provide a distraction free testing room. See
  generally Complaint; Exhibit B.
Case 1:20-cv-24649-KMW Document 5 Entered on FLSD Docket 12/07/2020 Page 7 of 21




  room, for the retake. See Complaint at ¶ 12. Plaintiff contends that due to noisy neighbors and

  windows in the room, he once again failed the Psychiatry Subject shelf exam. See Id. Due to his

  academic failure, Plaintiff was called to appear at an MSEPC hearing held on April 9, 2020,

  where the Committee recommended that Plaintiff either voluntarily withdraw or be involuntarily

  withdrawn. See Complaint at ¶ 13. Plaintiff advised the Committee that on the day of the retake,

  his neighbor’s apartment caught on fire, and this incident affected his performance. See Exhibit

  A at p. 3. Moreover, nowhere in the Complaint does Plaintiff explain how providing a “minimal

  distraction room” without windows or any distractions would have qualified him to pass his

  exam. As it is clear that Plaintiff was incapable of meeting the academic and technical standards

  required to participate and succeed in HWCOM, it cannot be said that Plaintiff is “otherwise

  qualified.” Dismissal of Counts III and IV is appropriate. See J.A.M. v. Nova Se. Univ., Inc., 646

  Fed. Appx. at 927 (dismissing amended complaint and holding as a matter of law the student was

  not “otherwise qualified” where it was clear that plaintiff’s disability rendered him incapable to

  participate in Nova’s medicine program).

         B.      Plaintiff was Not Dismissed from Medical School Because of his

  Disability.    Counts III and IV contain allegations that Plaintiff was wrongfully dismissed

  from medical school because he failed to pass the Psychiatric Subject Shelf Exam, a failure that

  resulted exclusively from HWCOM’s not affording him a distraction-free room. See Complaint

  at ¶¶ 27, 35, 42. However, Plaintiff fails to set forth any basis for Plaintiff’s contention that the

  involuntary dismissal was because of his disability. Without any allegations establishing a causal

  link between Plaintiff’s disability and involuntary dismissal, Counts III and IV must be

  dismissed for failure to state a cause of action.
Case 1:20-cv-24649-KMW Document 5 Entered on FLSD Docket 12/07/2020 Page 8 of 21




         Plaintiff was dismissed from HWCOM because the MSEPC determined that Plaintiff

  showed a pattern of poor academic performance. See Exhibit A. Firstly, the Committee

  determined that Plaintiff showed a pattern of poor performance in his Clerkship shelf exams. See

  Exhibit A at p. 3-4. Plaintiff had to take both the Family Medicine, Surgery, and Neurology shelf

  exam and the Psychiatry Subject shelf exam twice. See Id. The Committee also noted that he

  scored very low on the Obstetrics and Gynecology shelf exam. Additionally, Plaintiff failed the

  following courses: Cardiovascular and Respiratory Systems (BMS 6622) and the remediation;

  Genes, Molecules, and Cells (BMS 6001); Systems Based Practice (BMS 6067); and the

  Psychiatry Clerkship (MDC 7830). See Exhibit A at p. 4-5; see also Complaint at ¶ 9. Plaintiff

  was first placed on academic probation in July of 2017. See Exhibit A at p. 4. Due to Plaintiff’s

  continued academic failure, the University granted Plaintiff’s request for medical leave of

  absence and allowed him to repeat Period 2. See Exhibit A. Notably, in regard to the lack of

  reasonable accommodations for in-class quizzes and readiness assignments, Plaintiff admits that

  he passed the quizzes, albeit with a lower score, taken without any accommodations. See

  Complaint at ¶¶ 8, 10. Thus, even if Plaintiff was provided with such accommodations, it is clear

  that Plaintiff did not fail on account of FIU’s alleged failure to provide reasonable

  accommodations for such assignments.

         Similarly, the plaintiff in Zainulabeddin took four years to complete two years of

  coursework due to repeated failure of courses and was still struggling to pass the medical school

  curriculum even with disability accommodations for her ADHD, including increased time for

  exams and a distraction-free environment. See Zainulabeddin v. University of South Florida

  Board of Trustees, 749 Fed. Appx. 776, 782-783 (11th Cir. 2018). The Court held that the

  district court properly granted summary judgment to university where record, consisting of
Case 1:20-cv-24649-KMW Document 5 Entered on FLSD Docket 12/07/2020 Page 9 of 21




  ample evidence of plaintiff’s academic difficulties throughout her four years of study at the

  medical school, made clear that student was dismissed from medical school for academic

  performance. See Id. Accordingly, Dismissal of Counts III and IV is appropriate because the

  exhibits make clear that Plaintiff was dismissed from medical school due to poor academic

  performance.

         C.      Plaintiff Has Not Referenced Any Adequate Comparator.

         The Court in Datto v. University of Miami, et al. noted that Plaintiff failed to “point to

  any other instance where the University denied admission to other disabled persons who had not

  been dismissed from another medical school.” 1:18-cv-21053-DPG, ECF 266 at p. 17 (citing

  J.A.M., 2015 WL 4751149, at *3). Here, there is no evidence, nor does the Plaintiff allege, that

  he was held to a different standard than any other repeating student who is similarly situated to

  him in all relevant aspects, whether disabled or not. See generally Complaint. Counts III and IV

  must be dismissed for failure to establish a prima facie case of discrimination because the

  Complaint failed to identify any comparator who has been involuntarily dismissed from

  HWCOM for failure to receive the aforementioned accommodations.


  II.    PLAINTIFF’S FAILURE TO ACCOMMODATE CLAIM MUST BE DISMISSED
         BECAUSE HE WAS GIVEN REASONABLE ACCOMMODATIONS AND THE
         SPECIFIC ACCOMMODATIONS REQUESTED WERE NOT REASONABLE.

         To state a prima facie claim for failure to accommodate, Plaintiff “must show that: (1) he

  is disabled; (2) he is a qualified individual; and (3) he was discriminated against by way of the

  defendant’s failure to provide a reasonable accommodation.” McKane v. UBS Fin. Servs., Inc.,

  363 Fed. Appx. 679, 681 (11th Cir. 2010) (citing Lucas v. W.W. Grainger, Inc., 257 F.3d 1249,

  1255 (11th Cir. 2001)). The Eleventh Circuit has repeatedly held that, “[i]n the context of

  postsecondary education, an ‘otherwise qualified’ individual must be able to meet the academic
Case 1:20-cv-24649-KMW Document 5 Entered on FLSD Docket 12/07/2020 Page 10 of 21




   and technical standards requisite to admission or participation in the education program or

   activity, in spite of his handicap.” J.A.M. v. Nova Se. Univ., Inc., 646 Fed. Appx. 921, 926 (11th

   Cir. 2016) (citing Onishea v. Hopper, 171 F.3d 1289, 1300 (11th Cir. 1999) and 34 C.F.R. §

   104.3(l)(3)). There is “no requirement upon an educational institution to lower or to effect

   substantial modifications of standards to accommodate a handicapped person.” Goldberg v.

   Florida Int'l Univ. Bd. of Trustees, 18-20813-CIV, 2020 WL 1815360, at *5 (S.D. Fla. Apr. 10,

   2020) citing J.A.M., 646 Fed. Appx. at 926. Where the purpose of an educational program is to

   train persons to serve their profession in customary ways, an institution’s refusal to make “major

   adjustments” to its program does not amount to disability-based discrimination. Zainulabeddin,

   749 Fed. Appx. at 782 (citing Southeastern Community College v. Davis, 442 U.S. 397, 412-

   413 (1979)).

          In addition to the reasons previously provided establishing Plaintiff’s failure to show a

   prima facie case of discrimination based upon disparate treatment, Counts I and II should be

   dismissed because the proposed accommodations were not reasonable. The Complaint presents

   two purported accommodations that Plaintiff claims FIU failed to provide. First, Plaintiff claims

   FIU should have provided reasonable accommodations, such as extra time and a minimal

   distraction room, for in-class quizzes and readiness assignments. See Complaint at ¶ 8. Second,

   Plaintiff alleges that he was entitled to a minimal distraction testing room without windows and

   free from any outside noise and distractions. See Complaint at ¶ 7. No case exists in the Eleventh

   Circuit supporting the specific propositions pled by Plaintiff.

          The Plaintiff bears the burden of identifying an accommodation. Bagwell v. Morgan Cty.

   Comm'n, 676 F. App'x 863, 865 (11th Cir. 2017). The “duty to provide a reasonable

   accommodation is not triggered unless a specific demand for an accommodation has been made.”
Case 1:20-cv-24649-KMW Document 5 Entered on FLSD Docket 12/07/2020 Page 11 of 21




   Gaston v. Bellingrath Gardens & Home, Inc., 167 F.3d 1361, 1363-64 (11th Cir. 1999). Plaintiff

   did not request accommodations for in-class quizzes, nor did he report a failure to provide such

   accommodations until he filed his internal complaint with IDEA in May of 2020. See Exhibit

   B.1. at p. 20; see generally Exhibit B.1. pp. 1-34. FIU was not obligated to accommodate him

   before he requested such accommodations. See Gaston, 167 F.3d at 1363 (“[A] plaintiff cannot

   establish a claim under the RA alleging that the defendant discriminated against him by failing to

   provide a reasonable accommodation unless he demanded such an accommodation”); see also

   Zainulabeddin, 749 Fed. Appx. at 781-82. Moreover, students were not given accommodations

   for quizzes or readiness assignments because the University’s ADA Committee determined that

   it would compromise the activity; it was only a very low percentage of the cumulative grade, a

   total of less than 15% (sometimes as low as only 1%); and it would be a challenge to implement.

   See Exhibit B.1. at pp. 13, 18, 21, 23.

          Furthermore, Plaintiff properly contends that the University, specifically the Disability

   Resource Center (“DCR”), agreed that Plaintiff should be given the following reasonable

   accommodations when taking tests and exams: (1) 50% extra time to take his exams; and (2) a

   minimal distraction testing room. See Complaint at ¶ 7; Exhibit B.1. at p. 39. The Complaint

   alleges that Plaintiff was not provided reasonable accommodations on one occasion because the

   room provided contained windows and was located near other crowded rooms, causing

   considerable noises and distractions. See Complaint at ¶ 12. However, Plaintiff is under the

   mistaken contention that a “minimal distraction room” is equivalent to an entirely distraction-

   free testing room. See Complaint at ¶ 7. In support of his contention, Plaintiff provided the

   IDEA’s investigation result which substantiated his claims that HWCOM failed to provide him

   with reasonable accommodations for in-class quizzes and with a distraction-free room to retake
Case 1:20-cv-24649-KMW Document 5 Entered on FLSD Docket 12/07/2020 Page 12 of 21




   his Psychiatric Subject Shelf Examination. See Complaint at ¶ 15; Exhibit B. However,

   according to the DCR, “a minimal distraction room creates an environment which minimizes

   distractions for the student. Each student has different levels of distractibility and different

   stimuli which may distract them. Typically, students need an environment which minimizes both

   auditory and visual distractions. A distraction reduced environment does not necessitate the

   student’s testing in a private room, nor does it mean that an environment is completely

   distraction free.” See Exhibit B.1. at pp. 31 & 9, n.12. The IDEA investigation indicated that

   Plaintiff was placed in this particular room, which had previously been used as a minimal

   distraction room without complaints, because it was the only room available. See Exhibit B.1. at

   p. 17. It also demonstrated that a note stating “Quiet Please Testing in Progress” was posted on

   the door of the exam room, indicating that a student was testing to ensure the area remained

   quiet. See Exhibit B.1. at pp. 17, 26. In fact, there is no case law supporting such a proposition,

   and requiring a room entirely free from any distractions would be unreasonable.

             In Forbes v, St. Thomas University, Inc., 456 Fed. Appx. 809 (11th Cir. 2012), the

   plaintiff argued that she was entitled to a private examination room. However, she failed to

   provide any information that her alleged disability required a private room and she did not

   complain about taking her examinations in a room with other classmates and a proctor. See Id.

   The University provided her with the same accommodations provided to her from another

   university, which were extended time for examinations and a “distraction-reduced location” to

   take exams. 2 See Id. at 811. The Court ruled the University accommodated Plaintiff’s alleged

   disability and that those accommodations were reasonable. See Id.




   2
       Notably, no definition of the phrase “distraction reduced location” was provided. See Id. at 811.
Case 1:20-cv-24649-KMW Document 5 Entered on FLSD Docket 12/07/2020 Page 13 of 21




          Similar to Forbes, here, the University provided Plaintiff with the reasonable

   accommodations of extra time and a minimal distraction room for all major or significantly

   weighty examinations. See generally Exhibit B.1. pp. 1-34, 39. Furthermore, the University

   granted Plaintiff’s requests for medical leave of absent and to repeat his second year of medical

   school. See Complaint at ¶ 9; Exhibit A at p. 4. Plaintiff failed to voice concerns of any alleged

   issues with the room provided on March 3, 2020 to the Proctor or of a failure to provide

   accommodations for in-class quizzes. See Exhibit B.1. at p. 26. There is no support, as a matter

   of law, that Plaintiff was entitled to a room completely distraction-free and Plaintiff is not

   entitled to specific requests of accommodation.

          Lastly, absent from the Complaint is any explanation how the requested

   “accommodations” would allow Plaintiff to meet the essential requirements of the medical

   school program at FIU. See Zainulabeddin, 749 Fed. Appx. at 781-82. Interestingly, Plaintiff

   was provided with extra time and a minimal distraction room for each of the examinations he

   failed. See generally Exhibit B.1. pp. 1-34. For these reasons, Plaintiff’s failure to accommodate

   claims do not state a cognizable cause of action under the ADA or RA.


   III.   RETALIATION COUNTS FAIL AS A MATTER OF LAW BECAUSE
          PLAINTIFF DID NOT ENGAGE IN PROTECTED ACTIVITY PRIOR TO ANY
          ADVERSE ACTION, LACKING CAUSATION ELEMENT.

          The RA incorporates the anti-retaliation provision from the ADA Title V and a prima

   facie case for retaliation under the RA is the same as one under the ADA. Albra v. City of Ft.

   Lauderdale, 232 Fed. App’x 885, 891 (S.D. Fla. 2006). Under the ADA’s anti-retaliation

   provision, “[n]o person shall discriminate against an individual because such individual has

   opposed any act or practice made unlawful by this chapter.” 42 U.S.C. § 12203(a). This anti-

   retaliation provision is similar to Title VII's prohibition on retaliation. See Stewart v. Happy
Case 1:20-cv-24649-KMW Document 5 Entered on FLSD Docket 12/07/2020 Page 14 of 21




   Herman’s Cheshire Bridge, Inc., 117 F.3d 1278, 1287 (11th Cir. 1997). To state a claim for

   retaliation, a plaintiff must show: (1) that he engaged in statutorily protected activity; (2) that he

   suffered an adverse action; and (3) a causal link between the protected activity and the adverse

   action. Satchel v. Sch. Bd., 251 Fed. App’x. 626, 629 (11th Cir. 2004).

          More importantly, any retaliation claim requires a “but-for” causation which cannot be

   established in the Complaint. Frazier-White v. Gee, 818 F.3d 1249, 1258 (11th Cir. 2016) citing

   Univ. of Tex. SW Med. Ctr. v. Nassar, 570 U.S. 338, 360 (2013). “But-for” causation means that

   the unlawful retaliation would not have occurred in the absence of the protected activity. Id. This

   Complaint fails to plead just that. It is reasonable to conclude that the Dean’s decision to dismiss

   Plaintiff would have been affirmed in the absence of his internal disability discrimination

   complaint. An internal discrimination complaint filed after the MSEPC recommended adverse

   action of withdrawal and after the Dean upheld the adverse cannot be the sole or only reason

   Plaintiff was involuntarily withdrawn from HWCOM. Plaintiff can therefore not satisfy the but-

   for causation requirement of a retaliation claim. See Frazier-White, 818 F. 3d at 1258; see also

   McCullough v. Board of Regents of the University System of Georgia, 623 Fed. Appx. 980.

          The MSEPC hearing rendered its adverse recommendation on April 16, 2020. See

   Complaint at ¶ 13; Exhibit A. The Dean upheld and affirmed the adverse recommendation on

   May 8, 2020. See Complaint at ¶ 14. On May 13, 2020, subsequent to the University’s adverse

   decision, Plaintiff submitted an internal complaint of disability discrimination with the

   University’s Office of Inclusion, Diversity, Equity, & Access (“IDEA”). See Complaint at ¶ 15.

   The Office of the Provost rendered its final decision affirming the Dean’s decision and MSEPC

   recommendation to dismiss Plaintiff from medical school on September 30, 2020, a decision

   made prior to any protected activity, and determined that Plaintiff’s substantiated discrimination
Case 1:20-cv-24649-KMW Document 5 Entered on FLSD Docket 12/07/2020 Page 15 of 21




   allegations did not have an adverse impact on Plaintiff’s poor academic performance. See

   Complaint at ¶ 16; Exhibit C. Despite Plaintiff’s contentions that he was involuntarily dismissed

   because he engaged in the protected activity of filing a discrimination complaint, it is clear that

   Defendant did not engage in retaliatory activity because the adverse activity occurred prior to

   Plaintiff engaging in any protected activity. See Complaint at ¶¶ 47, 53.

          “For an action to be ‘adverse,’ it must be one which ‘well might have dissuaded a

   reasonable worker from making or supporting a charge of discrimination.’” See Atchinson v.

   Board of Regents of University System of Georgia, 802 Fed. Appx. 495, 505 (11th Cir. 2020)

   (citing Burlington Northern & Santa Fe Ry. v. White, 548 U.S. 53, 68 (2006)). In Atchinson, the

   Court found it difficult to see “how the Board's decision not to reconsider and overturn

   Atchison's five-year old expulsion would dissuade a reasonable person from making complaints

   about the accommodations that Atchison received five years ago.” See Id. Similarly, the

   University’s decision not to overturn the Dean’s decision affirming the MSEPC recommendation

   to withdraw Plaintiff would not dissuade a student from engaging in protected activity. Thus,

   Plaintiff fails to satisfy the causation element of retaliation because no adverse action took place

   after the alleged protected activity, and the University’s decision to affirm withdrawal did not

   subject him to any change in status that constitutes an adverse action. See Johnson v. Booker T.

   Washington Broadcasting Service, Inc., 234 F.3d 501, 507 (11th Cir. 2000) (finding plaintiff

   could not prevail on her retaliation claim where she failed to satisfy a causal relationship

   between her harassment complaint and her transfers or termination because the protected

   expressions occurred after her employment ended and, thus, the adverse employment decisions

   could not have been based on the protected expressions).
Case 1:20-cv-24649-KMW Document 5 Entered on FLSD Docket 12/07/2020 Page 16 of 21




          McCullough v. Board of Regents of the University System of Georgia, 623 Fed. Appx.

   980 (11th Cir. 2015) is instructive here. Like Plaintiff, McCollough failed to plead sufficient

   facts to establish a causal connection between his protected activity and the denial into Virginia

   State University. Id. McCullough alleged only that “[u]pon information and belief” the Board

   forwarded false records to VSU, which resulted in the denial of admission there. Id. at 983.

   According to the Eleventh Circuit, “this statement alone is insufficient to allege a causal link that

   would support a claim of retaliation”. Id. citing Twombly, 550 U.S. at 551, 557 (1955) (declining

   to take as true the conclusory allegation “upon information and belief” that the companies had

   entered a conspiracy without enough facts to make that statement plausible). Notwithstanding

   Plaintiff’s conclusory allegations that FIU’s final decision to dismiss Plaintiff from HWCOM is

   wholly because of his substantiated disability discrimination complaint, the Complaint fails to

   demonstrate any kind of causal connection related to his internal discrimination complaint. See

   Complaint at ¶¶ 48, 54. Accordingly, Counts V and VI should be dismissed as a matter of law.


   IV.    RA COUNTS MUST BE DISMISSED AS WITHDRAWAL IS NOT SOLELY
          BASED ON DISABILITY.

          “Disability discrimination claims under the ADA and Section 504 are subject to a similar

   legal analysis…because both statutes are generally construed to impose the same legal

   requirements.” Forbes v. St. Thomas University, Inc., 768 F.Supp.2d 1222, 1227 (S.D. Fla. 2010)

   (citing Wilbourne v. Forsyth County Sch. Dist., 306 Fed. Appx. 473, 476 (11th Cir. 2009);

   Silberman v. Miami Dade Transit, 927 F.3d 1123, 1133 (11th Cir. 2019) (“Given the textual

   similarities between the two statutes, the same standards govern claims under both, and we rel[y]

   on cases construing [Title II and § 504] interchangeably” (citing T.W. ex rel. Wilson v. Sch. Bd.

   Of Seminole Cty., Fla., 610 F.3d 588, 604 (11th Cir. 2010)).
Case 1:20-cv-24649-KMW Document 5 Entered on FLSD Docket 12/07/2020 Page 17 of 21




          While the general requirements of a disability discrimination claim under the ADA and

   the RA are the same, the standard of causation is not. Under the ADA, Plaintiff is required to

   show that he was denied admission “by reason of his disability” 42 U.S.C. § 12132, but the RA

   requires Plaintiff to show that he was denied admission “solely by reason of…his disability.” 29

   U.S.C. 794(a); see also J.A.M. v. Nova Se. Univ., Inc., 646 Fed. Appx. 921, 926 (11th Cir. 2016).

          Here, the Complaint speculates that FIU involuntarily withdrew Plaintiff for one of two

   reasons: (1) in retaliation for Plaintiff filing an internal complaint with the IDEA; or (2) due to

   alleged intentional disability discrimination based on his failure to pass Psychiatry Subject Shelf

   Exam. See Complaint at ¶¶ 39, 42, 48, 54. The Complaint fails to allege that plaintiff’s disability

   was the sole reason for the involuntary withdrawal consistent with RA causation standard.

   Nowhere in the Complaint does Plaintiff allege that he was only withdrawn or solely

   involuntarily withdrawn from HWCOM because of his disability. See J.A.M., 646 F. App'x at

   927 (dismissing RA claim where plaintiff “alleged no other facts suggesting that Nova dismissed

   him because of his mental disability, let alone that his mental disability was the sole reason for

   dismissal”) (emphasis in original); Zainulabeddin v. Univ. of S. Fla. Bd. of Trustees, 749 F.

   App'x 776 (11th Cir. 2018) (affirming that RA claim was insufficient where “[n]o reasonable

   jury could conclude that [plaintiff] was discriminated against solely by reason of her disability”);

   Datto v. Florida International University Board of Trustees, 2020 WL 3963713 at *6 (S.D. Fla.

   July 23, 2020) (finding all counts asserting claims under the RA “insufficient because the

   Complaint fail[ed] to allege that his disability was the sole reason for the denial of his

   applications”). Therefore, dismissal is appropriate on Counts II, IV, and VI.


   V.     DEFERENCE TO ACADEMIC DECISIONS MUST BE GIVEN.
Case 1:20-cv-24649-KMW Document 5 Entered on FLSD Docket 12/07/2020 Page 18 of 21




          The Eleventh Circuit has been clear to follow the deference given to university decisions

   articulated by the Supreme Court when it flows from an academic decision. J.A.M. v. Nova Se.

   Univ., Inc., 646 Fed. Appx. 921, 925 (11th Cir. 2016). The Supreme Court has repeatedly

   admonished courts to respect the academic judgment of universities. See, e.g., Regents of Univ.

   of Mich. v. Ewing, 474 U.S. 214, 225 (1985) (“When judges are asked to review the substance of

   a genuinely academic decision ... they should show great respect for the faculty's professional

   judgment.”); Bd. of Curators of the Univ. of Mo. v. Horowitz, 435 U.S. 78, 90 (1978) (“[T]he

   determination whether to dismiss a student for academic reasons requires an expert evaluation of

   cumulative information and is not readily adapted to the procedural tools of judicial or

   administrative decision making.”); See also Wood v. President and Trustees of Spring Hill

   College in City of Mobile, 978 F.2d 1214, 1222-23 (11th Cir. 1992) (affirming judgment for

   college and holding that academic institutions are entitled to deference in their determination of

   qualifications for their programs in an action alleging violations of the Rehabilitation Act by

   schizophrenic student). This deference must be applied to meet the pleading requirements under

   the Federal Rules of Civil Procedure and to state a valid cause of action under ADA and RA.


   VI.    COMPENSATORY DAMAGES ARE NOT PROPERLY PLED AS A CLAIM FOR
          RELIEF.

          To recover under the ADA and RA, Plaintiff must demonstrate “intentional

   discrimination or bad faith.” Badillo v. Thorpe, 158 Fed. Appx. 208, 214 (11th Cir. 2005) (citing

   Wood v. President & Trs. of Spring Hill Coll. in City of Mobile, 978 F.2d 1214, 1219 (11th Cir.

   1992)). Discriminatory intent may be established by showing the defendant was deliberately

   indifferent to the claimant’s statutory rights. “Deliberate indifference,” is an “exacting standard.”

   Silberman v. Miami Dade Transit, 927 F.3d 1123, 1134 (11th Cir. 2019) (citing J.S, 877 F.3d at

   987). It requires proof that “the defendant knew that harm to a federally protected right was
Case 1:20-cv-24649-KMW Document 5 Entered on FLSD Docket 12/07/2020 Page 19 of 21




   substantially likely and ... failed to act on that likelihood.” Liese v. Indian River County Hosp.

   Dist., 701 F.3d 334, 344 (11th Cir. 2012). Here, the Complaint seeks damages such as “lost

   monies invested in his medical school education with HWCOM, the principal and interest that he

   will have to repay on any loans taken to attend the HWCOM, and the lost future income he

   would have been expected to earn as a physician had he not been dismissed and had been able to

   graduate from the HWCOM . . . emotional distress, and the exacerbation of pre-existing mental

   and medical conditions.” See Complaint at ¶¶ 18, 28, 36, 40, 43, 49. He also seeks out-of-pocket

   losses and expenses incurred in attending medical school until his dismissal and other damages

   and. See Complaint at pp. 11, 13, 15, 17, 19, 21.

          The Complaint merely provides conclusory allegations that “Defendant’s disability

   discrimination was intentional and in deliberate indifference to and disregard for Plaintiff’s rights

   under the ADA and RA.” See Complaint at ¶¶ 28, 36, 40, 43. Albeit, Plaintiff claims that he was

   knowingly and with deliberate indifference provided a room that did not meet his satisfaction as

   to a distraction-free environment. See Complaint at ¶ 12. Assuming that the Complaint actually

   alleged the sufficient buzz-words, it would still fail as a matter of law because there is no case

   law that would support the Plaintiff’s position that denying him an entirely distraction-free

   environment is a violation of his rights under the ADA or RA. Furthermore, it is clear that the

   University did not act with deliberate indifference in using that particular room as a minimal

   distraction testing room as it had previously been used as such without complaint, and despite

   Plaintiff’s contention, the Proctor took reasonable steps to ensure the area remained quiet by

   providing notice on the door of the exam room, indicating that a student was testing and

   instructing any passersby to remain quiet. See Exhibit B.1. at pp. 17, 26. The face of the

   Complaint and in its totality, does not state a cause of action for damages under the ADA or RA.
Case 1:20-cv-24649-KMW Document 5 Entered on FLSD Docket 12/07/2020 Page 20 of 21




          WHEREFORE,          FLORIDA       INTERNATIONAL           UNIVERSITY      BOARD      OF

   TRUSTEES, respectfully requests this Court grant its motion to dismiss any other relief it deems

   appropriate.




   I hereby certify that on this 7 day of December, 2020, I electronically filed the foregoing

   document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

   is being served this day on all counsel of record or pro se parties identified on the attached

   Service List in the manner specified, either via transmission of Notices of Electronic Filing

   generated by CM/ECF or in some other authorized manner for those counsel or parties who are

   not authorized to receive electronically Notices of Electronic Filing.



                                                 MARRERO & WYDLER
                                                 Attorneys for Defendant FIU BOT
                                                 2600 Douglas Road, PH-4
                                                 Coral Gables, FL 33134
                                                 (305) 446-5528
                                                 (305) 446-0995 (fax)



                                                 BY __/s/ Lourdes E. Wydler_________________
                                                       OSCAR E. MARRERO
                                                       F.B.N.: 372714
                                                       oem@marrerolegal.com
                                                       LOURDES E. WYDLER
                                                       F.B.N.: 719811
                                                       lew@marrerolegal.com
Case 1:20-cv-24649-KMW Document 5 Entered on FLSD Docket 12/07/2020 Page 21 of 21




                                 SERVICE LIST

   Roderick V. Hannah, Esq.
   4800 North Hiatus Road
   Sunrise FL 33351-7919
   (954) 362-3800
   (954) 613-5902 (fax)
   FBN: 435384
   rhannah@rhannahlaw.com
   Attorneys for Plaintiff
